DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1 and 4-15 are pending and the subject of this FINAL Office Action.  

Claim Interpretations
As best the Office can determine, the claims are now directed to embodiments including Figure 2:

    PNG
    media_image1.png
    421
    528
    media_image1.png
    Greyscale

In other words, multiple 3D objects M are printed in vertical configuration in a powder build chamber by applying binder liquid to the areas where articles M are produced, while not applying binder to areas between each article M 322a.  This is known in the art as explained below.
	None of the claims require multiple articles M with unbound powder layer(s) between them.  Rather only “omit the liquid applying step for a powder layer in which
an [singular] area to be shaped for shaping the three-dimensional shaped article [singular] is not present.”  In other words, a single unbound layer above or below a bound layer.
	Claims 1 and 10 are directed to apparatuses; as such all intended uses fail to distinguish the apparatus from what it is (i.e. it’s components, structure and composition).  To this end, the following intended uses fail to distinguish over prior art: 
wherein the controlling part controls the liquid applying part to omit scanning for a powder layer in which an area to be shaped for shaping the three-dimensional shaped article is not present based on the data;
wherein the controlling part controls, based on the data, the drying part to omit drying the powder layer in which the area to be shaped for shaping the three-dimensional shaped article is not present;
claim 5;
claim 6;
claim 7;
wherein the controlling part identifies, based on the data, a number of continuous powder layers in which an area to be shaped for shaping the three-dimensional shaped article is not present subsequent to a powder layer in which the area to be shaped for shaping the three-dimensional shaped article is not present, and forms powder layers corresponding to the number of continuous powder layers altogether; and
the controlling part controls the drying part to drive the line heater to perform a drying process on an area to which the liquid is applied.
	Regardless, the prior art teaches apparatuses intended to be used this way as explained below.
	As to “a drying part configured to be controlled by the controlling part to dry the liquid applied to the powder layer” and “wherein the drying part includes a line heater, and the controlling part controls the drying part to drive the line heater to perform a drying process on an area to which the liquid is applied” in claims 4 and 15, neither the specification nor the claims provide clear explanation what specific configuration(s) allow these specific functions.  Instead, the specification and the claims disclose generic “line heater that covers the area to be shaped in the build part 300 is employed” and “[t]he drying part 600 drives the line heater, to perform the drying process on the area to be shaped in the powder layer 321” (para. 0047).  This is shown as a generic, non-descript rectangle in Figure 1.  Thus, the drying part that is a “line heater” is anything that heats (e.g. laser, piezoelectric heater, electric coil heater, IR heater, etc.).
	As to the “data,” no specific data is programmed in the apparatus claims, nor specified in the method claims.  Thus, this encompasses any “data.”
	As to a “computing resource” in claim 11, this generic phrase encompasses anything that is associated with computing anything (e.g. cable, computer, RAM, memory, etc.).
	As to “nanoparticles” in claim 14, these encompass any particle that is nanometers in size.  “Nanoparticles” are never explained or defined in the specification or claims.  Neither the claims nor the specification disclose chemical composition or structural features.  Rather only mere assertions that “the liquid is a particle-dispersed solution in which nanoparticles are dispersed.”  Thus, “nanoparticles” encompass any particle that is nanometers in size (e.g. ink, water, etc.).

New Grounds of Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-15 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by FORNOS MARTINEZ (US 2021/0122119, effective filing 04/06/2018).
	As to claims 1, 8-9, 10 and 12-13, FORNOS MARTINEZ teaches apparatuses (Fig. 1-2, for example), CRM (Fig. 11, for example) and methods that use powder supplier 204 (Figs. 1-2, for example), inkjet-applied binder 212 (Figs. 1-2, paras. 0036, 0090, for example), and controller program that applies binder liquid to regions where multiple objects are printed 908, 910, 912, 914, while excluding binder in multiple layers between the printed objects 916, 918, 920 (Figs. 9-10, for example).
	As to claims 4 and 15, FORNOS MARTINEZ teaches heater (Fig. 10, paras. 0034, 0038 for example).
	As to claims 4 -7, the intended uses described fail to distinguish the apparatus of claim 1 from the prior art; thus these claims are rejected for the same reasons as claim 1 above. 
	As to claim 11, FORNOS MARTINEZ teaches computing resource (Fig. 11, for example).
	As to claim 12, FORNOS MARTINEZ teaches binder liquid has nanoparticles (paras. 0039-40).
	
Prior Art
	The following prior art also teaches regions of unbound/unfused powder between bound/fused powder using binder, coalescing or fusing agents: US 6363606; US 20040084814; US 20070126157; US 20130034633; US 20170326789; US 9943981; US 20200038958; WO 2020176085 A1; US 20160368224; US 10029440; US 20180272600; WO 2020072070 A1; US 20190210294; US 20180297284; US 20180297278.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743